DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method and apparatus for using data to determine if a selected electrode meets criteria to then further process additional data from two electrodes, and represents an abstract idea/mental concept or calculation that can be performed with pencil and paper. This judicial exception is not integrated into a practical application because the generically recited computer elements (e.g. controller) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  In addition, the use of the electrodes represent insignificant pre-solution activity that does not practically integrate the mental concept into a complete system or method and appears to do nothing more than attempt to generally link the product to a particular technological environment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, such as the electrodes or controller, only receive information and are well-understood, routine, conventional elements or computer functions as recognized by the court decisions listed in MPEP 2103-2106.07c.
Thus, the recited generic computer components perform no more than their basic computer functions. These additional elements are well‐understood, routine and conventional limitations (see cited document(s)) that amount to mere instructions or elements to implement the abstract idea.  In addition, the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  See the recent decisions by the U.S. Supreme Court, including Alice Corp., Myriad, and Mayo.  In addition, the current claims are similar to other recent court decisions dealing with analyzing, comparing, and/or displaying data, such as Electric Power Group, Digitech, Grams, and Classen.
Note in claim 1, the claim at its broadest reasonable interpretation does not require connection to any physical element, such as electrodes or a controller, as a selection of an electrode can be done in the head, and the system has not set forth any sensing of an electrogram, but only operates on “electrogram data”.  Similarly, claim 9 only contains electrodes and a controller to perform calculations, and it is unclear if there is a connection of the controller to the electrodes as the system does not set forth any sensing of electrograms, or the controller operating on the sensed electrograms.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, “are positioned to detect local electrical activity…” is vague and it is unclear if a positive method step recitation is being recited for positioning of the electrodes and detection of the local electrical activity or not.  It is suggested to use active voice to positively recite method steps, such as “positioning a plurality of electrodes at a plurality of different tissue locations, sensing local electrical electrogram activity at each of the plurality of locations, selecting an electrode of interest from the plurality of electrodes…”.
In claim 1, line 6, “based at least in part on unipolar electrogram data…” is vague and inferentially including the sensing of an electrogram or reception of the electrogram data. In addition, it is unclear if the unipolar electrogram data is the same element as the detecting of the local electrical activity or are different elements.  In order for the determining step to be “based…on” the electrogram data, some element/step must first be positively recited to either receive the electrogram data or sense the electrogram data.  
In claim 1, line 8, “indicating an absence of concurrent electrical activation of the electrode” is vague and makes the claim incomplete for omitting a step to first sense the electrogram from the first selected electrode or receive electrogram data from the selected electrode in order to make a determination of if there is a “concurrent” electrical activation.  The claim has only set forth that the second electrode has unipolar electrogram data and therefore there is nothing to compare this data to in order to determine if the first/selected electrode has concurrent activation.  In addition, “electrical activation” is vague as line 3 uses “local electrical activity” and line 6 uses “electrogram data”.  It is unclear if these are all the same element or different elements.  And if they are different elements then some step should be set forth for sensing/receiving this information.
In claim 1, lines 12-13 are vague and it is unclear if this is a positive method step recitation.  The claim has not set forth any other step for determining that the other electrodes are checked to see if they satisfy the selection criteria.  In order for the distances to be checked to other electrodes, the other electrodes must first be determined to satisfy selection criteria.
In claim 1, the last paragraph, “based on an electrical potential difference…” is vague and makes the claim incomplete for omitting a step for first determining the difference before the recording is done to be “based on” that difference.  In addition, it is unclear what the electrical potential difference is related to. Is this due to the detecting of local electrical activity in line 2, the unipolar electrogram data in line 6, or some other sensed parameter? 
Similarly, claim 9 has these problems.
In claim 2, line 1, “based on a unipolar electrogram” is vague and makes the claim incomplete (see the above rejections).  In addition, the claim is vague as it is unclear if this is a completely different step than claim 1, line 8’s “concurrent electrical activation” or the same step.  If it is the same step then claim 2 should define the method in view of the concurrent electrical activation.  In line 4, “based on a unipolar electrogram…” is vague and makes the claim incomplete.  In addition, it is unclear if this is the same element set forth in claim 1, line 6, or different elements.  If they are the same, then “based on the unipolar…” should be used. If they are different, then another modifier such as “based on a second unipolar…” should be used.
Similarly, claim 10 has these problems.
In claim 3, line 1, “based on a unipolar electrogram” is vague and makes the claim incomplete (see the above rejections).  In addition, the claim is vague as it is unclear if this is a completely different step than claim 1, line 8’s “concurrent electrical activation” or the same step.  If it is the same step then claim 3 should define the method in view of the concurrent electrical activation.  In line 4, “based on the unipolar signal amplitude…” is vague and makes the claim incomplete.  In addition, it is unclear if this is the same element set forth in claim 1, line 6, or different elements as claim 1 uses “unipolar electrogram data”.  
Similarly, claim 11 has these problems.
In claim 4, line 5, “the unipolar signal amplitude” lacks antecedent basis.  In line 6, “an amplitude different” is vague as it is unclear if this is the same as “an amplitude difference” used in line 4 of the same element.  If it is the same element then “the amplitude difference” should be used.
Similarly, claim 12 has these problems. 
In claim 5, line 5, “candidate electrodes” is vague as it is unclear if these are the same electrodes as the plurality of electrodes.  It is suggested to use “candidate electrodes from the plurality of electrodes”.  Similarly, claim 13 has this problem.
In claim 9, it is unclear if the plurality of electrodes are connected to the controller or not since the selection and electrogram data do not need to be connected.  It is suggested to state in line 4, “an electronic controller connected to the plurality of electrodes, the controller configured to”.  In claim 9, lines 11-14, it is unclear how the controller is determining a “physical distance”.  It is suggested to first state that the controller contains data relating the electrodes to their actual physical distance apart from each other to use in the determination (similarly, claim 13-15 should use this data in regards to the physical distance).
Conclusion
The claims are full of vague, indefinite, and inferentially included terms and phrases making the claims difficult to interpret.  Upon correction of the 101 and 112 b rejections, the claims may further be rejected under 101, 112a and b, and/or rejected under 35 USC 102 and 103 with new art or art of record and the case made final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            	1/28/22